PER CURIAM.
Appellant was convicted and sentenced to two years imprisonment upon charges of possession of marijuana after a trial by jury.
Numerous questions are raised for our consideration on this appeal and though the points are ably presented, we hold that they are not grounds for reversal.
The contention that appellant’s arrest was without probable cause and that the seizure of marijuana from appellant’s pocket was pursuant to an unlawful search is refuted by the decision in Walker v. State, 196 So.2d 8 (Fla.App.1967).
Appellant’s contention that the statutory provisions prohibiting the possession of marijuana are constitutionally invalid has been rejected by our Supreme Court in Borras v. State, 229 So.2d 244 (Fla.1969).
Accordingly, the judgment appealed herein is
Affirmed.
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ., concur.